Name: Commission Regulation (EEC) No 479/88 of 22 February 1988 setting operating rules for an annual Community tariff quota of 2 500 tonnes of unroasted malt of combined nomenclature code 1107 10 99 originating in, and consigned from, Finland
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  trade policy;  foodstuff
 Date Published: nan

 No L 49/8 23. 2. 88Official Journal of the European Communities COMMISSION REGULATION (EEC) No 479/88 of 22 February 1988 setting operating rules for an annual Community tariff quota of 2 500 tonnes of unroasted malt of combined nomenclature code 1107 10 99 originating in , and consigned from, Finland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4081 /87 of 21 December 1987 opening an annual Community tariff quota for unroasted malt of subheading 1107 10 99 of the combined nomenclature, originating in, and coming from, Finland ('), and in particular Article 2 thereof, 2. The applications referred to in paragraph 1 shall be admissible only if they are accompanied by a specimen of the Finnish export licence. This licence must make reference to Regulation (EEC) No 4081 /87. Article 3 After 1 p.m. on the last Monday of each month, Member States shall notify the Commission of applications for licences submitted pursuant to Article 2. Whereas all Community importers should be ensured access to the annual quota of 2 500 tonnes of malt and the 100 ECU per tonne import levy reduction should be granted without interruption until the quota has been used up ; Whereas this method of management requires close cooperation between the Member States and the Commis ­ sion, which must, in particular, be able to monitor the state of exhaustion of the tariff quota and inform the Member States thereof ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 4 1 . Within four working days, the Commission shall decide :  to accept the applications for licences that have been submitted, provided that the cumulative total for the year does not exceed 2 500 tonnes,  to announce the closing of the quota, if the quantity of 2 500 tonnes is exhausted, and shall inform the competent authorities accordingly. 2. The competent authority shall immediately inform all parties concerned of the Commission 's decision . Article 5 1 . The competent authority shall issue import licences on the basis of the decision taken by the Commission pursuant to the first indent of Article 4 ( 1 ). 2. Import licences shall be valid from their actual date of issue until the end of the third month following. The final date of validity of the licence may not be later than 31 December of the current year. 3 . Applications for licences and the import licences themselves shall include the following indications :  in box 12, 'licence issued pursuant to Regulation (EEC) No 4081 /87',  in box 13 'Finland',  in box 14 'Finland'. The licence shall carry an obligation to import products originating in, and consigned from, Finland. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 This Regulation sets operating rules for an annual Community tariff quota, opened from 1 January 1988 by Council Regulation (EEC) No 4081 /87, of 2 500 tonnes of unroasted malt of combined nomenclature code 11071099 originating in, and consigned from, Finland on which an import levy reduction of 100 ECU per tonne is to be applied. Article 2 1 . Applications for licences, which must be accom ­ panied by an application for advance fixing of the levy with a reduction of 100 ECU per tonne, may be submitted to the competent authority until the last Monday of each month, at 1 p.m. (') OJ No L 382, 31 . 12. 1987, p. 1 . 23. 2. 88 Official Journal of the European Communities No L 49/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 1988 . For the Commission Frans ANDRIESSEN Vice-President